Title: Report on the Petitions of Richard Blackledge, [28 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 28, 1792Communicated on April 30, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom were referred by the House of Representatives, two petitions of Richard Blackledge, one bearing date the 20th of December 1790, the other bearing date the 19th: of January 1791, respectfully submits the following report thereupon.
The first of the said petitions seeks compensation for some Coffee and Sugar, which appear to have been supplied by the petitioner, to officers and soldiers of the North Carolina line and militia, in captivity, during the late war. By the petitioner’s own shewing, the supply was originally intended to be on the credit of the State of North Carolina, induced by a particular measure of that State, without any agency whatever of the United States, to authorize or invite it. However meritorious, therefore, the claim of the petitioner, it can only be properly addressed to the before mentioned State. An admission of it, as a charge against the United States, in favor of the individual, would be contrary to the course of the transaction, and could not be done, without an interference with the Acts of limitation.
The second of the said petitions seeks compensation for a quantity of leather, sold to the late Governor Caswell of North Carolina, in February, April and May 1778, and for fifty sides of leather sold and delivered to Edward Hall, a Quarter Master, in July 1781.
It appears by a resolution of Congress of the 25th. of November 1777, that Governor Caswell, by the description of “Governor Caswell,” was requested and empowered to purchase leather for the use of the United States, for the payment of which, he was authorised to draw on the Treasury, and was desired to transmit accounts of his proceedings, to the Board of War, and Clothier General.
A question is made, whether Governor Caswell was, by that resolution, constituted an agent to Congress, in his private or public capacity. If there be any ambiguity on this point, in the wording of the resolution, the contemporary transactions explain, at least, the intention.
It appears by the Treasury books, that warrants have been drawn, to a considerable amount, for satisfying the drafts of the late Governor Caswell (some of them having express relation to his agency,) all which have been charged to the State of North Carolina.
It further appears, from the books of the then Clothier General, (extracts from which, marked A, are herewith sent) that considerable quantities of leather, and some shoes, amounting in nominal value to £7.720.15. were delivered at Lancaster in Pennsylvania, in April, June, August and November 1778, and were credited in these books, to the State of North Carolina.
These circumstances explain the light, in which the agency in question was considered at that time.
The particular transaction, on which the claim of the petitioner is grounded, is an evidence, that he himself considered Governor Caswell, as contracting in his official character, and even that the credit given was to the State of North Carolina. The document, that establishes the purchase, is an account acknowledged by Governor Caswell, which is headed thus “Richard Caswell for the public of North Carolina to the Executors of Richard Blackledge Dr.” It may be inferred from this, that the course of the business was understood to be that Governor Caswell purchased, as on account of the State of North Carolina, and that an adjustment was to be made between the United States and that State.
There is a presumption (though it does not appear from the entries) that the leather supplied by the petitioner was a part of that, for which credit is given on the books of the Clothier General.
After a careful examination, it has not been found that Governor Caswell ever rendered an account of his transactions, according to the requisition of the resolution, under which he acted.
With respect to the charge for leather delivered to Edward Hall, there is no other trace of it, than in the documents which accompany the memorial.
The whole claim, as on behalf of the petitioner against the United States, if there were no other objection to it, would be barred by the Acts of limitation.
In this state of things, the only practicable mode of doing justice to the petitioner, without contravening the course of the transaction, and the Acts of limitation, is for the State of North Carolina to adjust and satisfy the demand, as far as regards the leather sold to Governor Caswell, on the consideration of a reciprocal credit in the accounts of that State with the United States.
There are appearances to induce a supposition, that an uncertainty as to such a credit has been heretofore an obstacle to the settlement by the State.
On this point the Secretary can only observe, that there is, in his opinion, no cause to doubt that the State of North Carolina can obtain a credit, in conformity to the entries in the books of the late Clothier General, in the settlement of the accounts of that State with the United States.
With regard to the part of the claim, which relates to the leather delivered to Edward Hall, an admission of it could not, in the opinion of the Secretary, be allowed, but upon a principle, which would entirely unsettle the Acts of limitation.
All which is humbly submitted,
Alexander HamiltonSecry. of the Treasy.
Treasury Department April 28th: 1792.
